Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1 and 8: The present invention is directed to an image processing apparatus configured to generate a file name for a scanned document from an attached note. None of the prior art cited alone or in combination provides the motivation to teach the captured image obtaining module is configured to obtain the
captured image, the captured image being generated by optically capturing the document having the one or more pages by the image scanner, a second note on which
a second character is written being attached onto a second page of the document, the note area extracting module is configured to extract a second note area from the captured image, the second note area being an area of the second note positioned at a second position of the document area of the second page, the second position being different from the first position, the character determining module is configured to determine the second character included in the second note area by optical character recognition, the document image generating module is configured to further mask the second note area included in the document area, and generate the document image, the controller circuit is further configured to operate as an index name generating module configured to generate an index name including the second character, and an index page generating module configured to generate an index page, the index page being a page including the index name, generate link information for linking to the second page, and associate the index name included in the index page with the link information, and the file generating module is configured to generate the electronic file including the index page and the document image. These limitations in combination with .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309.  The examiner can normally be reached on Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DUNG D TRAN/Primary Examiner, Art Unit 2675